OPINION
By the Court,
Zenoff, D. J.:
Petitioner seeks a writ of mandate to compel the Eighth Judicial District Court to proceed to hearing and final determination in a will contest. The court stayed the matter pending outcome of California proceedings concerning a prior will executed in Los Angeles by the same decedent. Proponents of that will are contestants in the Nevada action. However petitioner, proponent of the subsequent “Nevada” will, has refused to enter the California adjudication and here protests that the Nevada court’s stay order either was without or in abuse of discretion. We disagree.
1. The court below simply granted contestants’ motion for a continuance. Such an action clearly was within the court’s discretion. Benson v. Benson, 66 Nev. 94, 204 P.2d 316; Neven v. Neven, 38 Nev. 541, 148 P. 354, 154 P. 78.
2. “It has long been the law in this state that mandamus will not lie to review discretionary acts of the trial court.” Wilmurth v. District Court, 80 Nev. 337, 393 P.2d 302, and cases cited therein.
Writ denied.
Thompson, J., concurs.
*97Justice Badt being unable to preside because of illness, the parties stipulated to the hearing and determination before the other members of the court.